OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by this court on February 16, 1971. He was admitted to practice in Arizona on or about 1978. Respondent was charged in the State of Arizona with contempt of court and other unprofessional conduct arising out of his matrimonial action. Thereafter, respondent, on January 21, 1991, executed a consent to disbarment. By order of the Supreme Court of Arizona, respondent was disbarred, effective April 23, 1991.
22 NYCRR 1022.22 (c) provides that an attorney can be disciplined in the State of New York based upon discipline imposed in another jurisdiction. The respondent, having been notified that he had a right to demand a hearing in the Appellate Division, waived a hearing and presented a petition in mitigation claiming that the charges arose because of his emotional state during his matrimonial action.
We are of the opinion that the ends of justice will best be served by imposing upon respondent a suspension from the practice of law in New York State until further order of the court.
Denman, P. J., Callahan, Doerr, Boomer and Green, JJ., concur.
Order of suspension entered pursuant to 22 NYCRR 1022.22.